Citation Nr: 1735112	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-18 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran is represented by:  Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in July 2016, at which time it was remanded for further development.  The requested development was completed,    and the case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2016, the Board granted service connection for tinnitus and remanded         the Veteran's service connection claim for hearing loss in order to obtain another VA medical opinion.  The Board instructed the AOJ to schedule another VA examination only if it was deemed necessary to respond to the question presented by the Veteran's service connection claim for hearing loss.  In November 2016, the AOJ scheduled the Veteran for another VA audiological examination.  Later that month, the Veteran indicated that he was unsure if he had to report for the VA examination because he believed service connection for hearing loss was already granted.  A note in the Veteran's electronic claims file indicates that the AOJ attempted to advise the Veteran that service connection was granted for tinnitus,    not hearing loss; however, the AOJ was unable to reach him via telephone.  In an April 2017 letter, the AOJ asked the Veteran to clarify whether he wanted his VA examination to be rescheduled and/or whether he wanted to withdraw his appeal      of his service connection claim for hearing loss.  In a written statement received in May 2017, the Veteran indicated that he wanted to continue his appeal and requested that his VA examination be rescheduled.  

To date, the record does not show that the AOJ obtained another medical opinion pursuant to the Veteran's service connection claim for hearing loss.  Therefore,     the Board finds that a remand is necessary in order to obtain a medical opinion in accordance with the terms of the Board's July 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an audiologist to obtain a supplemental opinion with respect to the Veteran's service connection claim for bilateral hearing loss.  If, and only if, an examination is deemed necessary to respond the question, one should be scheduled.  

Following a review of the claims file, the audiologist should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's bilateral hearing loss is related to in-service noise exposure.  The examiner must presume that the Veteran was exposed to hazardous noise during service while working as an indirect fire infantry crewman in Vietnam.  In rendering the opinion, the examiner should address why the Veteran's current hearing loss is/is not merely a delayed reaction to in-service noise exposure. A complete rationale for all opinions must be provided.  

2.  After undertaking the development above and any additional development deemed necessary, the claim          for service connection for bilateral hearing loss should      be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




